Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments/Amendments
Applicants arguments/amendments filed on 9/27/2022 have been entered and made of record.

Applicant’s arguments, see pages 6 and 7 of the response, filed 9/27/2022, with respect to 35 U.S.C. 112 and 101 have been fully considered and are persuasive.  The amendments have overcome the rejections and the rejections under 35 U.S.C. 101 and 112 have been withdrawn. 



Applicant's arguments with respect to 35 U.S.C. 102/103 filed 09/27/2022 have been fully considered but they are not persuasive. 

Applicant Argues:

Sugiyama discloses, in general, a method for establishing "low-dose helical CT as a lung cancer screening method" by "easily displaying volume rendering images." (See Para. [0009] of Sugiyama). Wang discloses, in general, a method of "provid[ing] an image for a target region by dividing or partitioning an image of a larger region including the target region." (See Para. [0051] of Wang). However, neither Sugiyama nor Wang teaches or discloses the amended Claim 14 feature of "presenting, via a user interface, the characterization of the regions of interest as a histogram to a user". The Office cites Sugiyama Paragraphs [0081] and [0082] as teaching this recitation. The cited portion of Sugiyama, however, discloses "generating a VR image" and "display[ing] the VR image generated in accordance with the opacity curve." Similarly, Wang discloses only that a "visualized image may be displayed in the input/output device . . . [t]he visualized image may be a grey scale image, or a colored graphics... [and] may be a 3D image, or 2D image." (See Para. [0079] of Wang). Neither reference discloses, teaches, or suggests, presenting . . the characterization of the regions of interest as a histogram.


Applicants arguments are with respect to newly amended subject matter, and amount to little more than mere allegations that the Sugiyama does not teach the newly amended features. The arguments do not address the newly cited section of Sugiyama cited in the rejection below; therefore, applicants’ arguments are not persuasive.  The remaining claims depend from this claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 14-17, 19, 21-26  40-43, 45 and 47-52  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. US 2007/0274583.

Re claim 14 Sugiyama discloses A method comprising: using an imaging device to acquire one or more images including at least a portion of an organ of a subject (see paragraph 67 CT images chest portion including lungs); applying a thresholding technique to the one or more images (see paragraph  69 note that regions are found based on thresholding); defining a plurality of regions of interest within the portion of the organ  (see paragraph 69 note the lung is further segmented into regions see also figure 2a step s2  ); characterizing the regions of interest based on predetermined criteria (see paragraph 64 note that statistical analysis is performed to determine a VR parameter); presenting, via a user interface, the characterization of the regions of interest as a histogram to a user ( see paragraph 64 note that histogram is generated from the HU values of the region,. see also claim 11 the histogram is displayed on the display unit, see also paragraphs 58 note that histogram may be set/selected/changed using an window on the display see also figure 21 and 22) .



Re claim 15 Sugiyama discloses wherein the organ is one of a lung and liver (see paragraph 67 ).

Re claim 16 wherein the one or more acquired images are one of contrast enhanced or non-contrast enhanced images ( the examiner notes that the images must be one of  contrast enhanced or non-contrast enhanced). 


Re claim 17 Sugiyama discloses wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject (see paragraph 67).


Re claim 19 Sugiyama discloses further comprising defining an area of the at least the portion of the organ of the subject within the one or more images (see paragraph 68 note that region corresponding to the lung is segmented).

Re claim 21 Sugiyama discloses wherein defining the area comprises automatically defining the area of the at least a portion of the organ (see paragraph 69 note that regions of the lung are automatically defined).

Re claim 22 Sugiyama discloses wherein characterizing the regions of interest comprises automatically characterizing statistics of voxel values inside the regions of interest ( see paragraph 74 76 note that H.U. values of voxels are histogram and analyzed ).


Re claim 23 Sugiyama discloses wherein defining the plurality of regions of interest comprises: generating an intensity map of the potential regions of interest (see paragraph 68 note that a lung region is extracted, note this determined  lung region is an intensity map of the lung region i.e it as an image of  the CT values); and using the intensity map to define the regions of interest (see note that the CT data is thresholded to extract the regions  ).

Re claim 24 Sugiyama discloses wherein characterizing the regions of interest comprises generating a histogram based on the intensity map (see paragraph 64 note that histogram is generated from the HU values of the region ).

Re claim 25 Sugiyama discloses wherein generating the histogram comprises generating the histogram based on a number of Hounsfield units within the regions of interest (see paragraph 64 note that histogram is generated from the HU values of the region  see also paragraphs 72-74) .

Re claim 26 Sugiyama discloses further comprising applying statistics to the histogram to result in the characterization of the regions of interest (see paragraph 64).

Re claim 40 Sugiyama discloses  a system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject (see paragraph 67 CT images chest portion including lungs); and a computing device comprising at least one processor and memory (see paragraph 55 note that a processor and memory are used to preform the function) that: defines a plurality of regions of interest within the portion of the organ(see paragraph 69 note the lung is further segmented into regions see also figure 2a step s2 ); characterizes the regions of interest based on predetermined criteria (see paragraph 64 note that statistical analysis is performed to determine a VR parameter); and presents the characterization of the regions of interest to a user(see paragraph 81 and 82 note that the VR parameter is used to generate an image and display it ).

Re claims 41- 43, 45 and 47-52 the examiner notes that the additional features of these claims 15-17, 19 and 21-26



Claim(s) 20 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. US 2007/0274583 in view of  Wang US 2017.


Re claim 20 Sugiyama discloses the features of claim 14  and wherein defining the area comprises using an  thresholding technique to segment the organ of the subject  (see paragraph 68 note that region corresponding to the lung is segmented with thresholding). Sugiyama does not expressly disclose  wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject.  Wang disclose wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject (see paragraph 95). The motivation to combine is ”Using the threshold method, the non-lung tissue of a human body may be distinguished from the tissue relating to a lung including a lung organ, an airway, a lung tissue, and/or a background.“ It would have been obvious to use the otsu method of thresholding in place of the thresholding of Sugiyama and the results (lung tissue is segmented) would have been the same and predictable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sugiyama and Wang to reach the aforementioned advantage.



Re claim 46 Sugiyama discloses the features of claim 45  and wherein defining the area comprises using an  thresholding technique to segment the organ of the subject  (see paragraph 68 note that region corresponding to the lung is segmented with thresholding). Sugiyama does not expressly disclose  wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject.  Wang disclose wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject (see paragraph 95). The motivation to combine is ”Using the threshold method, the non-lung tissue of a human body may be distinguished from the tissue relating to a lung including a lung organ, an airway, a lung tissue, and/or a background.“ It would have been obvious to use the otsu method of thresholding in place of the thresholding of Sugiyama and the results (lung tissue is segmented) would have been the same and predictable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sugiyama and Wang to reach the aforementioned advantage.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669